[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1573

                    RAMON TORRES-GONZALEZ,

                    Plaintiff, Appellant,

                              v.

                  GRACIANY MIRANDA-MARCHAND,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Hector M. Laffitte, U.S. District Judge]                                                                 

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Stahl and Lynch, Circuit Judges.                                                          

                                         

Ramon Torres-Gonzalez on brief pro se.                                 
Graciany Miranda-Marchand on brief pro se.                                     

                                         

                       November 19, 1997
                                         

          Per Curiam.  The district court properly  dismissed                                

plaintiff's action on res judicata grounds.  That plaintiff's

1992 action  was  dismissed before  trial  because  plaintiff

filed the  action after  the statute  of limitations  had run

does not make  preclusion principles inapplicable.   One year

statutes  of limitations  are treated  as  "substantive," not

procedural, under Puerto Rico law.   Febo Ortego v.  Superior                                                                         

Court,  102  P.R.R.  506,  509  (1974).    Consequently,  the                 

dismissal  of  plaintiff's  1992  action barred  his  present

action.  See, e.g., Rose v. Town of Harwich, 778 F.2d 77, 80-                                                       

81  (1st  Cir.  1985)  (explaining that  when  a  statute  of

limitations  is  a substantive  limitation  extinguishing the

right  of action,  a  dismissal  on  statute  of  limitations

grounds  constitutes a  dismissal  on  the  merits  with  res

judicata effect).

          Affirmed.                              

                             -2-